Citation Nr: 0805056	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  03-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right transverse process of the 4th 
lumbar vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to February 
1978.  This matter is on appeal from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was remanded by the Board in February 2004 and in 
October 2006 for further development and is now ready for 
disposition.


FINDING OF FACT

During the period on appeal, no symptoms of ankylosis, 
limitation of motion, muscle spasm, intervertebral disc 
syndrome (IVDS), or neurological abnormalities are attributed 
to the veteran's service-connected back disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right transverse process of 
the 4th lumbar vertebra have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 
(2002); DCs 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that while this appeal was pending, the 
applicable rating criteria for IVDS, 38 C.F.R. § 4.72, DC 
5293, were revised effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board will hereafter designate 
the regulations in effect prior to the respective changes as 
the pre-amended regulations and the subsequent regulations as 
the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, in order for the veteran to be entitled to a rating 
higher than 10 percent for his back disability, under the 
pre-amended regulations, the evidence must show any of the 
following as a symptom of his service-connected back 
disability:

?	Residuals of fractured vertebra without cord 
involvement, abnormal mobility with neck brace (60 
percent under DC 5285);
	ROBERT H. TILLMAN	


DOCKET NO.  03-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right transverse process of the 4th 
lumbar vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to February 
1978.  This matter is on appeal from the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was remanded by the Board in February 2004 and in 
October 2006 for further development and is now ready for 
disposition.


FINDING OF FACT

During the period on appeal, no symptoms of ankylosis, 
limitation of motion, muscle spasm, intervertebral disc 
syndrome (IVDS), or neurological abnormalities are attributed 
to the veteran's service-connected back disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right transverse process of 
the 4th lumbar vertebra have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5293, 5295 
(2002); DCs 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that while this appeal was pending, the 
applicable rating criteria for IVDS, 38 C.F.R. § 4.72, DC 
5293, were revised effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board will hereafter designate 
the regulations in effect prior to the respective changes as 
the pre-amended regulations and the subsequent regulations as 
the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

First, in order for the veteran to be entitled to a rating 
higher than 10 percent for his back disability, under the 
pre-amended regulations, the evidence must show any of the 
following as a symptom of his service-connected back 
disability:

?	Residuals of fractured vertebra without cord 
involvement, abnormal mobility with neck brace (60 
percent under DC 5285);
?	favorable ankylosis of the lumbar spine (40 percent 
under DC 5289);
?	moderate limitation of motion of the lumbar spine (20 
percent under DC 5292);
?	moderate IVDS with recurring attacks and intermittent 
relief (20 percent under DC 5293);
?	lumbosacral sprain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, 
unilateral, in standing position (20 percent under DC 
5295);

OR, under the amended spine and disc regulations, a 20 
percent rating will be assigned for the following:

?	forward flexion of the thoracolumbar spine between 30 
and 60 degrees;  
?	combined range of motion of the thoracolumbar spine 
not greater than 120 degrees;
?	muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; 
or,
?	with IVDS resulting in incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months;

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to IVDS that required bedrest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 67 Fed. Reg. 
54345 (2002).

Effective from September 2003, the diagnostic criteria for 
IVDS was renumbered as DC 5243.  The regulations remained the 
same in effect; however, there was some minor re-phrasing.  
In this respect, DC 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran's back was examined on two occasions by VA 
examiners during the period on appeal.  The first 
examination, undertaken in September 2001, was notably done 
without the examiner's having examined the claims file.  This 
examiner fully examined the veteran's back and noted all 
symptoms generally relating to the back rather than those 
specifically related to the veteran's service-connected back 
disability which is narrowly defined as residuals of a right 
transverse process of the 4th lumbar vertebra.  After 
examining the veteran, the examiner stated that "at the 
present time the patient's back difficulty is likely 
degenerative in nature, predominantly including moderate-to-
severe degenerative changes of his lower lumbar spine."

The Board thereafter remanded the case for a clarifying 
examination.  The examination, conducted in May 2004, 
answered the question as to what specific symptoms currently 
displayed by the veteran are attributable to his service-
connected back disability.  After reviewing the claims file 
and examining the veteran, the examiner concluded:

the veteran's history of having morning 
stiffness and low back pain that is 
worsened with retroflexion correlates 
with his MRI findings of lumbar stenosis.  
His lumbar stenosis is non-service 
connected condition.  The veteran had no 
disability attributable to his transverse 
process fracture.  Again in my medical 
opinion the patient displayed some 
symptoms only due to lumbar stenosis and 
none to a transverse process fracture 
sustained in 1977.

A reasonable reading of the VA examiner's opinion is that 
none of the veteran's current low back complaints are related 
to his service-connected transverse process fracture.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

While the veteran has symptoms relating to his back in 
general, based on the medical evidence of record, the Board 
finds no symptoms that would warrant an increased rating 
which can be attributable to the veteran's service-connected 
back disability.  Rather, any limitation of motion (to 
include flare-ups and increased limitation based on 
repetition), symptoms of IVDS, muscle spasms, neurological 
abnormalities, or otherwise are more likely than not 
attributed to conditions other than that for which the 
veteran is service-connected.  Because no symptoms indicating 
a service-connected disability having worsened to reflect the 
criteria necessary for an increased rating, the veteran's 
claim for increased rating must be denied.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the veteran's claim because 
he was issued a letter in November 2006 that included what is 
necessary to substantiate the claim; the information VA will 
seek to provide; the information the claimant was expected to 
provide; and asked the claimant to provide any evidence in 
his possession pertaining to the claim.  This letter also 
included examples of specific evidence the veteran could 
submit in support of his claim.  

While the November 2006 letter was the most informative 
notification letter, it was not the first.  The veteran was 
issued letters in August 2001, February 2004, and March 2006 
which each addressed portions of the duty to notify and above 
all let the veteran know that further information was 
required to successfully complete his claim.

In addition, the veteran was issued a statement of the case 
in January 2003 and supplemental statements of the case in 
April 2006 and September 2007 which included the regulations 
and diagnostic codes applicable to his claim.

Although the complete notification letter sent in November 
2006 was not sent before the initial RO decision in this 
matter, the Board finds that the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case issued in September 2007 after the 
notice was provided.  

With respect to the Dingess requirements, the claimant was 
given notice in March 2006, April 2006 (with a supplemental 
statement of the case),  and November 2006 of what type of 
information and evidence he needed to substantiate his claim 
for an increased rating as this is the premise of the claim.  
It is therefore inherent in the claim that he had actual 
knowledge of the rating element of his claim.  

In those same letters, he was provided with notice that 
disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disabilities as 
published in the Code of Federal Regulations, that disability 
ratings may be assigned at other levels, and that the nature 
and symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

Further, the veteran was informed that he should provide 
evidence reflecting the level of his disability, and provided 
examples of the type of evidence he could submit.  He was 
also notified of the type of evidence necessary to establish 
an effective date for the disability on appeal; however, any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has been denied.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and he has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran requested that the RO 
obtain VA outpatient treatment records in a March 2004 
written statement.  However, the RO attempted to obtain these 
records and was unsuccessful as it was determined that no 
records other than those relating to VA examinations which 
were already of record were present.

In addition, the appellant was afforded VA medical 
examinations in September 2001 and May 2004.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for residuals of a fracture 
of the right transverse process of the 4th lumbar vertebra is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


